Citation Nr: 0714119	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-27 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 1964 
and from August 1964 to August 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2001 RO decision.  The veteran 
testified before the Board in March 2005.  In April 2005, the 
Board remanded the case.

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran when further action is needed.


REMAND

An examination is needed to assess the relationship, if any, 
between foot-related symptoms and findings in service and the 
veteran's currently claimed disorders involving the left 
ankle and both feet.

The veteran's service medical records reflect that in March 
1962, he complained of intermittent pain in both feet and 
requested arch supports.  He described worsening of aching 
feet in June 1962.  In October 1962, he was given hot soaks 
for complaints of "bad feet."  In January 1963, he 
complained of an injury to the left leg.  The impression was 
a muscle sprain.  In February 1964, he was treated for a 
severe left ankle sprain, without any fracture.  He was 
placed in a walking cast for two weeks.  A progress note from 
one week later indicated that the cast was on the right foot.  
When the cast was removed, the veteran reported that he felt 
good; he was advised to report any recurrence of symptoms.  
On a May 1964 separation medical history report, he reported 
having had foot trouble.  

In January 1968, the veteran complained of pain of the right 
fifth toe, which was diagnosed as hammertoe.  On an August 
1970 separation medical history report, he denied having had 
leg cramps, arthritis or rheumatism, or bone, joint, or other 
deformity.  But he reported having had foot trouble.  

Currently, the veteran is being privately treated for various 
foot-related and possibly ankle-related conditions: posterior 
tibial dysfunction with pes planus of the left foot and 
hammertoe on his right foot.  An August 2005 VA X-ray of the 
left forefoot identified no acute fracture, significant 
degenerative change, or radio-opaque foreign bodies.  But it 
is unclear if this X-ray finding necessarily relates to the 
posterior tibial dysfunction or left foot pes planus.  
Moreover, the X-ray does not relate to the right foot or to 
any aspect of the left foot other than the left forefoot 
(i.e., not the left ankle).  On remand, an examination will 
be helpful in addressing any current disorders of the left 
ankle or bilateral feet and in addressing whether any such 
current disorders are related (by causation or by 
aggravation) to the in-service findings.  

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Schedule the veteran for an 
examination to assess the current 
nature and etiology of any left ankle 
and bilateral foot disorders.  Provide 
the claims folder to the examiner.  The 
examiner should identify all of the 
veteran's current left ankle and 
bilateral foot disorders (such as 
posterior tibial dysfunction with left 
foot pes planus and hammertoe of the 
right foot) and should discuss whether 
any such current disorders are related 
to any in-service left ankle or 
bilateral foot symptoms or diagnoses by 
causation or by aggravation.

2.  Then, readjudicate the claims for 
service connection for a left ankle 
disability and for a bilateral foot 
disability.  If either decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then return the case to the Board for 
its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claims 
should be treated expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



